Name: Commission Regulation (EEC) No 185/93 of 29 January 1993 laying down detailed rules governing imports of certain beef and veal products originating in the Republics of Bosnia- Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: animal product;  political framework;  tariff policy;  political geography;  trade policy
 Date Published: nan

 No L 22/70 Official Journal of the European Communities 30. 1 . 93 COMMISSION REGULATION (EEC) No 185/93 of 29 January 1993 laying down detailed rules governing imports of certain beef and veal products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1993 fixing the amount levies on live cattle and on beef and veal other than frozen (4) and is to apply from 1 February 1993, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Article 1Having regard to Council Regulation (EEC) No 3953/92of 21 December 1992 concerning the arrangements appli ­ cable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ('), and in particular Article 10 thereof, 1 . The reduced levies collected on import referred to in Article 7 of Regulation (EEC) No 3953/92 shall apply only to products accompanied by certificates as provided for in Article 7 (3) of that Regulation . 2. The specimen for those certificates shall be as set out in Annex I to Regulation (EEC) No 1368/88 . 3. Articles 2, 3 and 4, Article 5 (2) and Articles 6 and 7 of Regulation (EEC) No 1368/88 shall apply mutatis mutandis as regards the issuing and utilization of the certificates. 4. Certificates shall be valid only if they are duly endorsed by an issuing agency listed in the Annex hereto. Whereas by Article 7 of Regulation (EEC) No 3953/92 the Community unilaterally provided for special arrange ­ ments applying to imports of 'baby-beef products origi ­ nating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Mace ­ donia ; whereas, in order to qualify for reduced levy on import into the Community, the products must be accompanied by a certificate to be drawn up by the Community ; whereas until such time as the model for the new certificate has been drawn up, the specimen certificate in Annex I to Commission Regulation (EEC) No 1368/88 (2), as amended by Regulation (EEC) No 3886/88 (3), should be used and the issuing agencies of those Republics should be determined ; Article 2 At the request of the parties concerned and on presenta ­ tion of proof that products released for free circulation in the Member States in the period 1 January to 31 January 1993 were accompanied by certificates as provided for in Article 1 (2) endorsed by a body listed in the Annex hereto, the Member States shall reimburse the difference between the levies set out in columns 2 and 5 of Regula ­ tion (EEC) No 172/93 . Whereas, pursuant to Article 12 of Regulation (EEC) No 3953/92, these new import arrangements are to apply from 1 January 1993 ; whereas detailed rules governing the partial reimbursement, at the request of the parties concerned and under certain conditions, of levies on products covered by that Regulation and imported into the Community in the period 1 January to 31 January 1993 should accordingly be laid down ; whereas the amount to be reimbursed is equal to the difference between the levies in columns 2 and 5 of the Annex to Commission Regulation (EEC) No 172/93 of 29 January Article 3 This Regulation shall enter into force on 1 February 1993. (') OJ No L 406, 31 . 12. 1992, p. 1 . (2) OJ No L 126, 20. 5 . 1988 , p. 26. (  ') OJ No L 346, 15. 12. 1988, p. 22. (4) See page 29 of this Official Journal . 30 . 1 . 93 Official Journal of the European Communities No L 22/71 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX Issuing agencies :  Republic of Croatia : 'Euroinspekt', Zagreb, Croatia,  Republic of Slovenia : 'Inspect', Ljubljana, Slovenia,  former Yougoslav Republic of Macedonia : 'Cargoinspect', Skopje.